Citation Nr: 1209354	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	James D. Culp, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1995 to August 2007.  The Veteran died on August [redacted], 2007.  The appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 administrative decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

A Veterans Health Administration (VHA) opinion was obtained by the Board in September 2011.  The appellant and her representative were provided a copy of the opinion in October 2011 and given 60 days from the date of the letter to submit any additional evidence or argument.  No response was provided. 


FINDINGS OF FACT

1.  The evidence indicates that the Veteran's major depressive disorder was incurred during active service.

2.  The evidence indicates that the service-connected major depressive disorder contributed substantially and materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for entitlement to service connection for the cause of the Veteran's death, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty (LOD), and not the result of the Veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 (2011).  Any injury or disease that was the result of the Veteran's own willful misconduct or was a result of his or her abuse of alcohol or drugs is not considered in the LOD.  38 C.F.R. § 3.1(m) (2011).  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(3). 

An injury or disease incurred during active service shall not be deemed to have been incurred in the LOD if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  The simple drinking of alcoholic beverage is not of itself willful misconduct, but the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability, the disability will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

Although no compensation shall be paid if the disability for which service connection is sought is a result of a veteran's own willful misconduct or abuse of alcohol or drugs, compensation is not precluded for an alcohol abuse disability secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001); 38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002).  Instead, the law precludes compensation for primary alcohol abuse disabilities and for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Allen, 237 F.3d. at 1376.  Service connection and compensation may only be granted if a veteran can establish that an alcohol disability is secondary to or is caused by a primary service-connected disorder.  Allen, 237 F.3d at 1381.  "[S]uch compensation would only result 'where there is clear medical evidence establishing that the alcohol . . . disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.'"  Allen, 237 F.3d at 1381.

The Veteran was on active duty at the time of his death.  He was employed as an Army recruiter.  In various submissions and at the Board hearing, the appellant asserts that the Veteran's death is due to a psychiatric disorder that he developed while on active duty after CC, a soldier who he recruited and with whom he was close, was killed in action in April 2005.  She asserts that this disorder caused excessive drinking, which led to the August 2007 all-terrain vehicle (ATV) accident in which he suffered massive head and neck injuries and died.  

The appellant contends that the Veteran was highly motivated and enjoyed recruiting, but that he took CC's death extremely hard.  The wake and funeral were extremely difficult for him.  The appellant noted that the Veteran had little support from his commanding officers.  After CC's funeral, although the Veteran wished to spend additional time with CC's family, he was told that he had a station to run and that he should get used to bodies coming back in bags.  The appellant stated that the Veteran changed after CC's death; he lost his desire to work and became unmotivated.  She stated that in November 2005, it seemed like he was professionally motivated again.  She stated, however, that he continued to struggle with the death, even tattooing CC's name on his arm.  She asserted that she begged HK, the Soldier and Family Assistance Program Manager, and the Chaplain, to contact the Veteran, because CC's death was eating him up inside.  

The circumstances of the accident are not in dispute, and are laid out in multiple official documents, including a Sheriff's Report, a Statement of Medical Examination and Duty Status, and sworn statements from JM and MZ, who were with the Veteran at the time of the accident.  On August 4, 2007, JM and the Veteran attended a gathering of family and friends to commemorate CC.  They were riding ATVs with CC's father over a period of 7 hours, during which they drank approximately 10 beers each.  They stopped riding around midnight and went to JM's mother's house.  MZ, a friend of JM, stopped by the house.  Around 3 am, the Veteran, JM, and MZ decided to ride ATVs.  While riding, the Veteran missed a turn on the roadway, hit a tree, and suffered massive head and neck injuries.  It was determined that the incident was the result of unfamiliarity with the roadway, an unsafe speed based on the unfamiliarity, the lack of a helmet, and the use of alcohol.  

An August 31, 2007 LOD and Misconduct Status Report of Investigation concluded that the accident was not in the line of duty and was due to the Veteran's own misconduct.  It also noted that the Veteran was mentally sound.  In a sworn statement, TC, who conducted the LOD investigation, noted that she spoke with the appellant.  The appellant told her that the Veteran had changed after CC's death and that he had been reprimanded by the chain of command for attending CC's funeral and memorial services, because he had only been authorized to attend the funeral and then return to work.  

In a September 2007 memorandum, HK stated that she had known the Veteran and the appellant since 2004.  HK stated that the appellant had raised concerns to her about the Veteran in the spring of 2005.  The appellant told HK that the Veteran had been reprimanded for not returning to work the day of CC's memorial and that he was told to get used to putting soldiers in body bags.  HK contacted the Battalion Commander to brief him on the situation; he related that the Veteran was instructed to return to work because he had paperwork that was needed.  HK contacted the Veteran to encourage him to seek help from the Chaplain or other mental health counselor.  The Veteran noted that seeking assistance was held against people in the Army.  HK believed that the Veteran was hesitant to seek counseling based on the lack of support from the chain of command and his desire to not experience career repercussions.  

A November 2007 Army memorandum noted that after an administrative review of the initial Line of Duty Investigation, the finding of "In the Line of Duty" was changed to "Not In Line of Duty - Due to Own Misconduct."  This change was made due to the Veteran's alcohol intake.  

A Station Commander in Jamestown, NY, submitted December 2007 statements.  He stated that after CC's death, the Veteran visited CC's family one to two times per week.  He noted that in talking to the Veteran after CC's death, the Veteran was not the same and appeared to blame himself.  Prior to CC's death, the Veteran drank socially but responsibly, but began drinking to ease the pain.  He also stated that the Veteran's guilt became stronger every year.  Every year, the Veteran held a get-together with CC's family and another soldier.  The station commander discussed that the Veteran might need help, but the Veteran feared looking weak and jeopardizing his career.  

In an April 2008 Army Memorandum, AK noted that a review of the LOD determination and the accompanying packet of information was conducted.  AK stated that the Veteran took CC's death to heart.  AK asserted that the evidence showed that the Veteran's friends, family, and spouse saw changes in behavior, including risky behavior, guilt about enlisting CC, and differences in his attitude about work.  AK noted that the Veteran had refused to seek mental health treatment, stating that he did not have a problem because soldiers do not have feelings and issues.  AK stated that the Veteran died due to his own reckless behavior, but also stated that his family, unit, and friends were negligent in not seeking help for him.  A Non-Commissioned Officer (NCO) Evaluation Report from July 2004 to June 2005 indicated that the Veteran was "among the best."  He was rated excellent in all categories.  An NCO Evaluation Report from July 2005 to November 2005 noted the Veteran was fully capable.  He was rated successful in all categories.  

Two medical opinions are associated with the claims file.  A March 2011 opinion was submitted by Dr. JS, a board-certified psychiatrist and attorney currently employed as a VA psychiatrist.  Dr. JS noted that he was a 30-year veteran, was deployed on Operation Desert Shield/Desert Storm with the Marines, was the Department Head of the Psychiatry Service at the Naval Medical Center in San Diego, California, and served as an administrative law judge the last 8 years of his career, determining the validity of disability claims made by soldiers, to include LOD determinations and whether certain disorders were related to service.  Dr. JS stated that he extensively reviewed the facts and circumstances surrounding the Veteran's death.  Dr. JS opined that the Veteran's death was the result of a severe mental illness incurred as result of his military service, noting that to a reasonable medical certainty, at the time of his death, the Veteran suffered from severe clinical depression or major depressive disorder precipitated by the unresolved grief over the death of CC.  Dr. JS stated that uncomplicated or normal grief may be so severe to warrant a diagnosis of major depressive disorder, particularly where an individual feels responsibility.  There may also be exacerbations around holiday or anniversaries, which are high-risk times.  Dr. JS noted that had the Veteran undergone counseling, he would have known that CC's memorial vigil posed a serious threat to his mental health and safety.  Dr. JS stated that the Veteran did not have uncomplicated or normal grief; rather he had pathological grief that evolved into clinical depression.  

Dr. JS also noted that people with severe depression very commonly use alcohol as a form of self-medication, and that from a medical perspective, it was not surprising that at the time of his death, the Veteran's blood alcohol level was nearly 3 times the legal limit.  He noted that alcohol causes a loss of inhibition, increases risky behavior, compromises judgment, causes impulsivity, and can increase engagement in reckless behaviors.  Dr. JS noted that driving an ATV at night, at high speeds, while over the legal limit for alcohol is suicidally reckless.  He noted that distinction should be made between suicidal behavior certain to lead to death and reckless behavior likely to lead to death.  Dr. JS also noted that although wearing a helmet may have been the "but for" cause of the Veteran's death, the proximate cause of the death was suicidal behavior brought on by severe depression and the attendant abuse of alcohol to self-medicate his symptoms.  The depression was caused by unresolved grief over CC's death.  Dr. JS also concluded that not only was the death service-connected, it was in the line of duty.  
 
A September 2011 medical opinion by Dr. SM was obtained.  Dr. SM concluded that the Veteran did not have a psychiatric disorder, noting a lack of medical documentation of changed behavior or other psychiatric symptoms that proved with more than 50 percent probability that the Veteran was suffering from complicated grief or major depressive episode prior to his death.  Dr. SM noted that although the Veteran expressed grief at CC's death, his performance evaluation in 2006 showed high ratings in all areas and he did not avoid reminders of CC.  Dr. SM stated that although Dr. JS was correct in that depression and/or alcohol abuse can confound successful resolution of grief, there was not sufficient evidence to establish a psychiatric diagnosis.  Dr. SM concluded that "in light of lack of clear evidence that [the Veteran] was suffering from a psychiatric disorder at the time of his death and in light of evidence that would argue against such a diagnosis" it was speculative to provide such a diagnosis.  

The Board finds that the evidence of record supports a finding of service connection for the cause of the Veteran's death.  A finding that an event is in the line of duty and/or is not due to willful misconduct are binding on VA unless patently inconsistent with applicable VA laws and regulations.  38 C.F.R. § 3.1(m), (n).  But the Army made findings that the accident was not in the line of duty and was due to willful misconduct; these findings are not binding on VA.  

The crux of this appeal is whether the Veteran had a psychiatric disorder due to service, and whether that disorder substantially and/or materially contributed to his death or was not in the LOD and was due to willful misconduct.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  

First, the medical opinions arrive at disparate conclusions regarding the presence of a psychiatric disorder due to service.  Although it is unclear from Dr. JS's report which documents he reviewed, a review of both medical reports indicates knowledge of the relevant facts and circumstances.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, both examiners provided extensive supporting rationale for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

But Dr. SM noted in his report the lack of medical or objective documentation of changed behavior or other psychiatric symptoms prior to death.  But such objective documentation is not required to provide a diagnosis; lay evidence may suffice where competent or where confirmed by a later medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that lay evidence is competent to establish a diagnosis where the layperson describes symptoms that support a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, Dr. SM noted the evidence did not prove with more than 50 percent probability that the Veteran was suffering from complicated grief or major depressive episode prior to his death.  A more than 50 percent probability is not required; rather, only 50 percent probability is required.  See 38 C.F.R. § 3.102 (2011) (providing that where there is reasonable doubt, it is resolved in favor of the Veteran; reasonable doubt is where there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim).  

The Board thus accords more probative value to Dr. JS's medical opinion than to Dr. SM's medical opinion because although both opinions were provided upon knowledge of the relevant facts and provided supporting analysis, Dr. SM used an erroneous standard and required objective documentation, both of which are contrary to VA benefits law.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board may appropriately favor the opinion of one competent medical authority over another).  Accordingly, the evidence of record demonstrates that the Veteran had major depressive disorder while on active duty; it is thus a service-connected disability.  

Additionally, Dr. JS provided an opinion that the alcohol use was "attendant" to the depressive disorder and caused reckless behavior.  This opinion is also highly probative, because Dr. JS had knowledge of the relevant facts, has extensive experience in reviewing such claims, and provided supporting explanations.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Stefl, 21 Vet. App. at 124.  The evidence thus supports a finding that the Veteran's use of alcohol was caused or aggravated by his service-connected depressive disorder.  Taken together, these opinions demonstrate that alcohol use was in the LOD, was not willful misconduct, and was secondary to his service-connected depressive disorder.  See Allen, 237 F.3d at 1376-81.

Next, Dr. JS also opined that the Veteran engaged in reckless behavior due to his service-connected depressive disorder and alcohol use and thus the psychiatric disorder was the proximate cause of the Veteran's death.  The examiner provided supporting rationale, noting that medically, it was not surprising that at the time of his death, the Veteran's blood alcohol level was nearly 3 times the legal limit, because alcohol is used as a form of self-medication and causes a loss of inhibition, increased risky and reckless behavior, compromised judgment, and impulsivity.  Dr. JS noted that the facts of the Veteran's accident and death were reckless.  The Board finds that this opinion demonstrates that the service-connected depressive disorder contributed substantially or materially to the Veteran's death.  38 C.F.R. § 3.312(c).  Additionally, the opinion is assigned probative value because, as noted above, it is provided upon knowledge of the relevant facts and a supporting rationale was provided.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Stefl, 21 Vet. App. at 124.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for the cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


